UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 00-4501
NAKEO T. VANCE,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
          for the District of South Carolina, at Greenville.
                Henry M. Herlong, Jr., District Judge.
                             (CR-99-987)

                      Submitted: January 10, 2001

                      Decided: February 2, 2001

  Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. J. Rene Josey, United States Attorney,
E. Jean Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. VANCE
                               OPINION

PER CURIAM:

   Nakeo T. Vance appeals his sentence imposed following his guilty
plea to being a felon in possession of a firearm. Specifically, Vance
asserts that the district court erred in enhancing his offense level
under U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (1998) and
in calculating the extent of an upward departure for the enhanced dan-
gerousness of his offense. See USSG § 2K2.1, comment. (n.16). Find-
ing no error, we affirm.

   The undisputed facts are set forth in the Presentence Investigation
Report. At approximately 2:30 in the morning of August 13, 1999,
officers were called to a Waffle House to disperse an unruly crowd.
Upon arrival, the officers noticed approximately one hundred young
adults outside and a crowd of approximately fifteen to twenty people
fighting. Vance was one of the people fighting. During this alterca-
tion, Vance retrieved a pistol from his car and fired approximately six
rounds away from the crowd. After officers ordered Vance to drop the
weapon, Vance fled on foot and was observed discarding the weapon.
Vance eventually surrendered after a brief foot pursuit.

   A sentencing court should apply the four-level enhancement under
§ 2K2.1(b)(5) if the Defendant used or possessed the firearm in con-
nection with another felony offense. Here, the district court based its
enhancement on the finding that Vance had committed "resisting
arrest with a deadly weapon," a felony under South Carolina law.*

    Vance contends that there was insufficient evidence that he used a

   *Alternatively, the district court based the enhancement on the conclu-
sion that Vance had committed the South Carolina felony of "unlawfully
carrying a pistol." Vance argues that "another felony offense" under the
guidelines does not include firearms possession offenses. See USSG
§ 2K2.1, comment. (n.18). Thus, Vance contends that, because unlawful
carrying of a pistol is merely a firearms possession offense, the enhance-
ment was improper. The Government does not address this argument and
apparently concedes that unlawful carrying of a pistol was not a suffi-
cient offense to justify the four-level enhancement.
                        UNITED STATES v. VANCE                         3
deadly weapon in resisting efforts to arrest him. He asserts that the
fact that he had a weapon in his hand during part of his flight was
insufficient to show that he "used" the weapon under the meaning of
the South Carolina statute. Vance relies on the Supreme Court’s hold-
ing in Bailey v. United States, 516 U.S. 137, 148 (1995), that "use"
of a firearm requires "active employment" under a specific federal
firearms statute.

   We find that, even under Bailey, Vance "used" the firearm during
his flight from police. Bailey held that clear examples of use included
"brandishing, displaying, bartering, striking with, and, most obvi-
ously, firing or attempting to fire a firearm." Id. Here, Vance fled
from police holding a firearm in his hand, from which he had recently
shot approximately six bullets. While Vance eventually dropped his
weapon, Vance was armed and apparently dangerous during part of
the foot chase. This evidence supports the conclusion that Vance was
displaying, if not brandishing, a firearm. In addition, the "use" was in
connection with his resisting arrest, because officers in pursuit must
treat an armed fugitive with greater caution than an unarmed one.
Accordingly, the district court did not err in concluding that Vance
had committed the South Carolina crime of "resisting arrest with a
deadly weapon."

   Vance next argues that the district court did not sufficiently explain
the extent of its upward departure. The extent of a departure is
reviewed for reasonableness under an abuse of discretion standard.
Koon v. United States, 518 U.S. 81, 100 (1996) (review of departures
generally). The district court departed seven offense levels based on
the substantial risk of death or bodily injury caused by the underlying
offense. USSG § 2K2.1, comment. (n.16). However, the district court
did give reasons for its seven-level departure, namely, the "enhanced
dangerousness of the situation" when Vance discharged his gun six
times in the vicinity of a crowd of up to one hundred people. (J.A. at
27.) Further, the court noted that shooting a gun in a "melee" escalates
the situation to the point where someone might return gunfire. In light
of the undisputed facts of the underlying situation, the district court’s
departure to a sentence well under the maximum for the offense was
not an abuse of discretion.

   Accordingly, we affirm Vance’s sentence. We dispense with oral
argument, because the facts and legal contentions are adequately pre-
4                     UNITED STATES v. VANCE
sented in the materials before the court and argument would not aid
the decisional process.

                                                       AFFIRMED